PER CURIAM
, The minds of' the parties never met in agreement as to the location of the driveway; therefore said deed cannot be reformed as requested by Williams, and for a like reason it cannot be enforced against Williams, as requested by Bowden — the provisions of the deed as to the driveway having been inserted by the mutual mistake of said parties.
Under all the evidence in the case — there being no meeting of the minds and said provision having been inserted in the deed by mistake of all parties — said deed may be reformed by striking therefrom said provision in reference to the driveway, and there being no contract &s to a driveway, the title to lot 78 may be quieted in Williams and the title to lot 79 may be quieted in Bowden, and such is the order of the court; the entire eosts in both courts being assessed against Williams.
Funk, PJ.,. Pardee, J., and Washburn, J., concur.